Citation Nr: 9915785	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
eye trauma, currently evaluated as 30 percent disabling.  

2.  Entitlement to a higher rating for hypertension, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran has verified active military service from May 
1973 to May 1981, with additional prior unverified military 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1998 and July 
1998.  

The veteran has appealed the initial disability evaluation 
assigned for his service-connected hypertension and hearing 
loss disabilities.  The Board notes that the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), in 
Fenderson v. West, 12 Vet. App. 119 (1999) distinguished 
situations in which the veteran had appealed the initial 
disability evaluation assigned at the time of the grant of 
service connection for a disability.  This case differs from 
Fenderson in that the appellant did file a timely substantive 
appeal concerning the initial rating to be assigned for the 
disabilities at issue.  The SOC did provide him with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluations.  The appellant's timely 
substantive appeal clearly indicated that he knew that the 
appeal was from the RO's initial assignment of a disability 
evaluation.  The Board observes that the Court, in Fenderson, 
did not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a NOD following the grant of service connection and the 
initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of these issues 
or in the Board's characterization of these issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

The issue of entitlement to an increased rating for an eye 
disability is the topic of the remand portion of this 
document.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's hypertension is currently manifested by 
blood pressures ranging from 140/80 to 184/108, both recorded 
in December 1998, with diastolic pressure predominately less 
than 110 and systolic pressure predominately less than 200.  

3.  The veteran's hearing loss disability is currently 
manifested by puretone thresholds at 1000, 2000, 3000, 4000 
hertz of 30, 75, 65, and 65 decibels in the right ear and 15, 
55, 50, and 45 decibels in the left ear; speech recognition 
scores are 96 in the right ear and 100 percent in the left 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Code 7101 (1998).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.87a, Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented well-
grounded claims with respect to increased rating for the 
service-connected hypertension and hearing loss disabilities.  
That is, he has presented claims that are plausible.  I am 
also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disabilities in accordance with the applicable 
rating code.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

1.  Hypertension.  

In this case, service connection was established for 
hypertension in a July 1998 rating decision.  A 10 percent 
rating was assigned, based on the clinical evidence in the 
veteran's service medical records and the report of post-
service evaluation and treatment.  

The veteran contends that his hypertension was first 
discovered at that time of this retirement from the military.  
Later, in about one year, the veteran was informed that his 
hypertension was severe.  At the video conference hearing, 
conducted in January 1999, he reported having a recent change 
in his medication in attempt to control his blood pressure.  

A 10 percent rating is applicable for hypertension that is 
manifested by a diastolic pressure of predominantly 100 or 
more, or; systolic pressure of predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or; more who requires 
continuous medication for control.  The next higher 
evaluation of 20 percent requires diastolic pressure of 
predominantly 110 or more or; systolic pressure predominantly 
200 or more.  38 C.F.R. §  4.104, Code 7101.  The note that 
follows shows that that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For the purpose of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. §  4.104, Code 7101.  

In the veteran's case the more recent recorded blood 
pressures have ranged from 140/80, noted in December 1998, to 
184/108, also recorded in December 1998.  The veteran has not 
demonstrated the severity of hypertension required for the 
next higher evaluation.  In view of the foregoing, the 
preponderance of the evidence is against a schedular 
evaluation of more than 10 percent.  

2.  Hearing Loss.  

In this case, service connection was established for 
bilateral hearing loss disability in a June 1998 rating 
decision.  A noncompensable rating was assigned, based on the 
clinical evidence in the veteran's service medical records 
and reports of post-service evaluation and treatment.  

The veteran contends that he is entitled to a higher 
evaluation for his service-connected hearing loss.  Both he 
and his wife provided testimony at a video conference hearing 
in January 1999 that was to the effect that the veteran's 
hearing has worsened.  As reported, the veteran currently 
wears hearing aids.  He also testified that he had ear 
infections that were treated with tube insertion.  
Furthermore, his wife testified that the veteran's hearing 
had diminished over the years, that he had difficulty hearing 
in crowds, and that he couldn't hear well when the speaker 
was out of sight.  She also reported that the veteran had 
difficulty hearing her voice and that he set the volume of 
the television very loudly.  

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by the application of criteria set forth 
at § 4.87 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  Under these criteria, the degree of disability for 
bilateral service-connected defective hearing is determined 
by application of a rating schedule that establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Codes 6100 
through 6110.  

On the March 1998 audiogram, the veteran's puretone 
thresholds were as follows:


1000
2000
3000
4000
hertz
RIGHT
30
75
65
65

LEFT
15
55
50
45


These results were consistent with the average pure tone 
thresholds of 58.75 decibels in the right ear and 41.25 
decibels in the left ear.  Speech recognition scores were 96 
percent in the right ear and 100 percent ear.  These findings 
equate to a hearing loss that is consistent with levels of no 
more than I in each ear, which warrants a noncompensable 
rating under 38 C.F.R. § 4.87, Diagnostic Code 6100.  
Accordingly, the veteran has not demonstrated the type of 
hearing loss disability that is equivalent to a higher 
schedular evaluation.  

3.  Extraschedular rating.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for his service-connected 
disabilities and has not contended or shown that there is 
marked interference with employment that would warrant 
consideration of an extraschedular rating.  


ORDER

Entitlement to higher rating for hypertension is denied.  

Entitlement to acompensable rating for hearing loss 
disability is denied.  


REMAND

In this case, service connection was established for 
residuals of a right eye injury in a June 1981 rating 
decision.  At that time, based on a review of his service 
medical records, the veteran was determined to have traumatic 
aphakic glaucoma of the eye due to an accident that occurred 
when he was struck in the eye with a rope as he loaded a 
ship.   He subsequently underwent surgery.  The report of the 
physical evaluation board shows that the veteran had a visual 
acuity of 20/400 in the right eye.  The diagnosis was 
prephthisis, cryotherapy ciliary body and chronic bullous 
keratopathy.  A 30 percent rating was assigned by the June 
1981 rating decision.  This is the veteran's current rating.  

The veteran contends that he has had no vision in his right 
eye since his accident in the 1970s.  At the January 1999 
video conference hearing, it was reported that he had only 
light perception in the right eye.  It is also reported that 
the veteran's right eye is without pupil, milky, discolored, 
and inflamed.  The veteran testified in addition that he has 
undergone at least six (6) surgeries for his eye disability.  
The veteran's representative has suggested that veteran may 
be entitled to a higher rating under some other diagnostic 
code that that which he is currently rated.  

The residuals of eye trauma have been rated analogously to 
aphakia under Diagnostic Code 6029.  The 30 percent rating 
prescribed for aphakia is a minimum rating to be applied to 
the unilateral or bilateral condition and is not to be 
combined with any other rating for impaired vision.  When 
only one eye is aphakic, the eye having the poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both will be taken on step worse than the ascertained value, 
however, not better 20/70 (6/21).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the loss of 
vision.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029.  A 
30 percent evaluation is assigned for a visual acuity 
manifested by light perception only in one eye and vision in 
the other eye of 20/40 (6/12) or better.  38 C.F.R. § 4.84a, 
Diagnostic Code 6070.

As the service-connected disability involves only one eye, 
the maximum rating to be assigned for the combined service-
connected disabilities involving that eye is 30 percent 
unless there is enucleation or a serious cosmetic defect.  
The question, therefore, is whether there is enucleation or a 
serious cosmetic defect.  The veteran has acknowledged that 
he does not have enucleation of the right eye, that is, 
removal of the eyeball, see Dorland's Illustrated Medical 
Dictionary 448 (26th ed. 1981).  However, he also testified 
that his right eye is shrinking, and is markedly different 
from the other eye.

The veteran underwent VA ophthalmological examination in 
March 1998, which showed no visible pupil on the right eye.  
The examiner noted a scarred, vascularized cornea in the 
right eye with epithelium edema.  The current record does not 
contain details about the degree of cosmetic defect or the 
presence of any symptomatic scarring as a result of service-
connected disabilities. 

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The veteran should be afforded 
another VA examination to determine the 
current nature and severity of the 
service-connected eye disability.  All 
indicated studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  Unretouched 
photographs of the right eye should be 
obtained and associated with the 
veteran's claims folder.  In addition, 
the examiner should comment on whether 
the veteran has symptomatic scarring 
associated with the service-connected 
right eye disability.  

2.  The RO then should review the 
veteran's claim for an increased rating 
for a right eye disability in light of 
the additional development.  If the 
benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

